 SLATE WORKERS LOCAL 66United Slate, Tile and Composition Roofers, Dampand Waterproof Workers' Association LocalUnion No. 66 and Sierra Employees Associa-tion, Inc. Case 31-CB-321226 August 1983DECISION AND ORDERBY CHAIRMAN DOTSON AND MEMBERSJENKINS AND ZIMMERMANOn 30 November 1979 Administrative LawJudge William J. Pannier III issued the attachedDecision in this proceeding. Thereafter, Respond-ent filed exceptions and a supporting brief, and theGeneral Counsel filed a brief in opposition to Re-spondent's exceptions, requesting that the Boardstrike Respondent's exceptions.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.The Board has considered the record and the at-tached Decision in light of the exceptions andbriefs and has decided to affirm the rulings, find-ings,2and conclusions of the Administrative LawJudge only to the extent that they are consistentherewith. In this proceeding, the AdministrativeLaw Judge found that Respondent violated Section8(bXl)(A) of the Act by filing a state court actionagainst the Charging Party because the ChargingParty had filed various unfair labor practicecharges with the Board against Respondent. Forthe following reasons, we disagree with the Ad-ministrative. Law Judge's conclusion that Respond-ent thereby violated Section 8(bXlXA) and we dis-miss the complaint in its entirety.As set forth more fully in the AdministrativeLaw Judge's Decision, the record establishes thatthe Charging Party (Sierra) represented a group ofemployers in contract negotiations with Respond-ent in 1978. During those negotiations, Sierra at'The General Counsel has moved that the Board strike Respondent'sexceptions because, inter alia. they allegedly fail to et forth with specific-ity those portions of the Administrative Law Judge's Decision exceptedto, and fail to support the contentions made with legal or record citation,or appropriate argument. Sec. 102.46(b) of the National Labor RelationsBoard Rules and Regulations, Series 8, as amended, states that any excep-tion which does not comply with the requirements of that section "maybe disregarded." Although Respondent's exceptions do not comply fullywith the requirements of the rule, we have decided not to disregard themas they sufficiently designate the portions of the Decision Respondentclaimed were erroneous with supporting argument supplied. Rice GrowersAsociatfio of Calfonria, 224 NLRB 663 (1976); cf. Cabona Mining Corp,198 NLRB 293 (1972).' Respondent has excepted to certain credibility findings made by theAdministrative Law Judge. It is the Board's established policy not tooverrule an administrative law judge's resolutions with respect to credi-bility unless the clear preponderance of all of the relevant evidence con-vinces us that the resolutions are incorrect. Standard Dry Wall Products,91 NLRB 544 (1950), enfd. 188 F.2d 362 (3d Cir. 1951). We have careful-ly examined the record and find no basis for reversing his findings.267 NLRB No. 102various times filed a number of unfair labor prac-tice charges against Respondent which alleged vio-lations of Section 8(bXIXA) or 8(bXIXB) or 8(bX3)or 8(b)(4Xi) and (iiXA) of the Act.sSierra eventu-ally withdrew all of the charges.4Subsequently, in November 1978, when Re-spondent and all the employers whom Sierra repre-sented had reached agreement on a contract, Re-spondent thereupon filed a "Complaint for Dam-ages; Abuses of Process and Alter Ego" in a Cali-fornia state court against Sierra. The state courtcomplaint alleged that Sierra hadmisused the process of the Federal NationalLabor Relations Board by filing numerouswritten charges against [Respondent] which[Respondent] is informed and believes ...were false and known to be false at the timemade, or, which said charges were not knownby Defendants, and each of them, to be falseor true ....The state court complaint alleged that Sierra hadfiled these charges with the Board to gain an unfairadvantage in the just-completed negotiations. Re-spondent sought various damages for Sierra's ac-tions. Sierra, in response, filed a charge with theBoard's Regional Office alleging that Respondent'sfiling of this state lawsuit violated Section8(b)(IXA) of the Act. The Regional Office eventu-ally issued the instant complaint alleging that Re-spondent had violated Section 8(bXIXA) of theAct by filing its state court action.In finding the violation as alleged in this pro-ceeding, the Administrative Law Judge found firstthat Respondent had filed the civil lawsuit for thepurpose of retaliating against Sierra for invokingthe Board's processes. He then found this action byRespondent constituted a violation of Section8(bX1XA) of the Act. While the AdministrativeLaw Judge noted that Section 8(bXlXA) of theAct specifically provides protection from union re-straint and coercion to employees only, he nonethe-less found that in this proceeding Section8(bXIXA) was violated when Respondent filed itsstate action against the Charging Party, an employ-er representative. As noted, we disagree with theAdministrative Law Judge that Respondent's state' Sierra filed a total of 14 unfair labor practice charges against Re-spondent on behalf of various of the employers it represented in the ne-gotiations. Different charges filed on behalf of different employers al-leged different violations of the Act.' According to its president. Sierra withdrew all the charges at variouspoints in time because: (I) their withdrawal was conducive to a betterbargaining atmosphere; or (2) the particular employer wanted them with-drawn; or (3) the law wu unclear in a certain area of Board law andSierra preferred to withdraw the charge at that time and possibly file anew charge later if there was then a basis for it.601 DECISIONS OF NATIONAL LABOR RELATIONS BOARDcourt action against the Charging Party violatedSection 8(b)(1)(A) of the Act.Section 8(b)(1)(A) of the Act makes it an unfairlabor practice for a labor organization "to restrainor coerce ...employees in the exercise of therights guaranteed in section 7 ...[emphasis sup-plied]." Section 8(b)(1)(A), like Section 8(a)(1) ofthe Act,6is a broad provision implementing theAct's Section 7 rights, which are reserved to em-ployees. Section 8(b)(l)(A) protects the exercise ofthese rights against restraint by labor organizations,as Section 8(a)(1) does against restraint by employ-ers. However, as noted, the rights thus protectedare those of employees only. In further implemen-tation of these employee rights guaranteed by Sec-tion 7, Congress enacted various other sections ofthe Act, which describe particular kinds of em-ployer or union actions that frustrate the purposesembodied in Section 7 of the Act. One of these sec-tions, Section 8(a)(4), gives special recognition tothe right of employees to file charges or give testi-mony under the Act, and protects that right fromemployer retaliation.6Likewise, Section 8(b)(1)(A)of the Act has been interpreted as protecting em-ployees from unions' interference with this right tofile charges or give testimony under the Act.NLRB v. Shipbuilders, 391 U.S. 418 (1968). The im-portance of this right to file charges or give testi-mony under the Act, however, does not permit theBoard to transfer this right to a class of legal per-sons for whom there is no evidence that Congressintended it. By his recommended Decision in thiscase, however, the Administrative Law Judge at-tempts to achieve precisely that object.Implicitly, all persons have a "right" to filecharges; the Board will accept a charge filed byanyone. At issue here, however, is whether thisright is statutorily protected from certain kinds ofresponses from others. The desirability of having"all persons with information about [unfair labor]practices be completely free from coercion againstreporting them to the Board,"7which caused Con-gress in 1935 to enact the predecessor to Section8(a)(4), provides an insufficient basis on which toexpand so radically on the words Congress used in1947 to form Section 8(b)(1)(A). Had Congresschosen to establish such specific protection in Sec-tion 8(b)(1)(A) for employers and their representa-tives in addition to the protection provided for em-ployees, it seems extremely unlikely that it wouldI Sec. 8(aXI) states that it is an unfair labor practice for an employer"to interfere with, restrain, or coerce employees in the exercise of therights guaranteed in section 7 ....a Specifically, Sec. 8(aX4) proscribes discharge or other discrimination"against an employee because he has filed charges or given testimonyunder [the] Act....? Nash v. Florida Industrial Commission, 389 U.S. 235, 238 (1967).have attempted to do so, or would have thought itdid so, through a provision prohibiting only the re-straint or coercion of "employees in the exercise ofthe rights guaranteed in section 7 [emphasis sup-plied]." Thereafter, we can only speculate onwhether, had Congress considered whether to actin this area, it would have done so or would havedecided that the other provisions it enacted regu-lating union conduct were sufficient to allay anysubstantial concern about the freedom of employersand others to file charges. Indeed Congress has, inprovisions such as Sections 8(b)(1)(B), 8(b)(4),8(b)(6), and 8(b)(7), specifically protected employ-ers or other persons against certain kinds of unioncoercion. If there were those who were interestedin a separate, independent protection of such per-sons in filing charges, it seems clear "from thewords of the statute itself ...that [they] wereunable to secure its embodiment in enacted law."NLRB v. Teamsters Local 639 IBEW, 362 U.S. 274,290 (1960).The Board acted within the spirit of the aboveadmonition when it held, in Malbaff LandscapeConstruction,8that alleged union secondary activitywas not properly litigable under Sections 8(a)(3),8(b)(2), and 8(b)(1)(A) of the Act. There, thetheory of the complaint was that the union causedan employer to discriminate against employees byceasing to do business with another employer be-cause of the union or nonunion activity of the lat-ter's employees. The Board found that, althoughthere may have been employer discriminationagainst another employer, Section 8(a)(3) was notdesigned to protect employers as well as employeesand, therefore, union pressure to achieve such anend would not violate Section 8(b)(2) or 8(b)(1)(A).As the Board observed, Section 8(b)(4), not Sec-tions 8(a)(3) and 8(b)(2), was the provision that wasdesigned to deal with secondary activity. In Mal-baff, it was at least arguable that a proximate resultof the union's action was discrimination against em-ployees of a secondary employer.9Here, the Ad-ministrative Law Judge suggests a possible parallelinterest between the employers' representative andemployees in the charges filed by the former. Hesuggests a deterrent effect on employees' right tofile charges if the Union is permitted to retaliateagainst the employer's representative.10But thereI Plumbers Local 447 (MalbaffLandscape Construction), 172 NLRB 128(1968).9 See dissenting opinion of Chairman McCulloch, 172 NLRB at 130.10 Compare United Stanford Employees Local 680 (Leland StanfordJunior University), 232 NLRB 326 (1977), and similar cases where a unionfiled a lawsuit against employees and was found to have violated Sec.8(b)(IXA). In those cases, however, there was a clear and direct relation-ship between the union action and the foreseeable consequence of thatContinued602 SLATE WORKERS LOCAL 66is no greater merit in this hypothesis than there isin the argument that Section 8(a)(1) is violatedwhenever an employer retaliates against an individ-ual, who is not an employee, for engaging in activi-ties for which employees are protected.The Administrative Law Judge does suggest aconnection between the charges filed here and cer-tain contract negotiations affecting the employees.But if the Union's conduct is related to its duty tobargain, the matter is litigable under Section8(b)(3).11 There is no more justification, however,for using Section 8(b)(1)(A) here as a backstop forSection 8(b)(3) than there was for using it as abackstop for Section 8(b)(4) as was attempted inMalbaffJ The Administrative Law Judge alsoargues for the use of Section 8(b)(1)(A) to protectsuch employers, none of whom is involved here, asrepresent themselves for the purposes of collectivebargaining and whose interests therefore may notbe protected adequately by Section 8(b)(1)(B).12But we conclude that it is beyond the Board's au-thority to broaden specific provisions of the Actbeyond the legitimately ascertainable intention ofCongress. To do so deflects the statutory provi-sions from the purposes for which they were in-tended, and introduces new standards and aimswhich distort, and may ultimately impair, theiroriginal application.In sum, we think that protection of employers ortheir representatives under a provision, i.e., Section8(b)(l)(A), which is plainly directed to protectingemployees, equates unlikes, as to which consider-ations are necessarily different. We think the likelyoutcome of such an equation is an unwarranted ex-pansion of the original scope of the protectionCongress provided. If Congress so wishes toexpand that provision's scope, then it is for Con-gress, and not this Board, to indicate that intention.In the absence of such a Congressional direction,we shall not attempt to expand that scope so radi-cally as does the Administrative Law Judge's Deci-action-the restraint or coercion of employee rights. Thus, as noted inLeland Stanford, the filing of the lawsuit in issue there "reasonablytended to coerce and restrain the employees" since it imposed a costlyburden on them and might well persuade them to forgo their statutoryrights rather than hazard a lawsuit whose outcome was unpredictable andwhich would require large expenses, including hiring counsel. In the in-stant case, on the other hand, any such "nexus" between the Union'saction and the likely impact on employee protected rights is simply tooattenuated to remove it from the realm of pure speculation.i' Sec. 8(bX3) states in pertinent part that "It shall be an unfair laborpractice for a labor organization or its agents ...to refuse to bargaincollectively with an employer ....Lg Sec. 8(bXIXB) states that "I shall be an unfair labor practice for alabor organization or its agents ... to restrain or coerce... an employ-er in the selection of his representatives for the purposes of collectivebargaining ....sion. For all the foregoing reasons, we shall dismissthe instant complaint. 13ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National Labor Re-lations Board hereby orders that the complaintherein be, and it hereby is, dismissed in its entirety.L3 In doing so, we would not dismiss the possibility that, on compel-ling facts not shown here, protection of an employer or employer's repre-sentative's right to file charges under a specific provision of the Actmight be necessary to effectuate the provision sought to be enforced. SeeBill Johnson's Restaurants v. NLRB, 103 S.Ct. 2161, 113 LRRM 2647(1983). This principle, however, is a far cry from reading into Sec.8(bXlXA) a broad employer protection as a counterpart to Sec. 8(aX4).In passing, we note again that the instant case was tried solely on thetheory of an 8(b)IXA) violation. Thus, whatever the possible merit oftrying the case under Sec. 8(bXIXB), that issue was never litigated. Andwe do not adopt the Administrative Law Judge's conclusion that to finda violation under Sec. 8(b)IXB) here would not protect an employerfrom such suits when it acts for itself in filing charges.DECISIONSTATEMENT OF THE CASEWILLIAM J. PANNIER 11I, Administrative Law Judge:This matter was heard by me in Bakersfield, California,on June 28, 1979. On March 27, 1979, the Acting Re-gional Director for Region 31 of the National Labor Re-lations Board issued a complaint and notice of hearing,based on an unfair labor practice charge filed on March13, 1979, alleging violations of Section 8(b)(1)(A) of theNational Labor Relations Act, as amended, 19 U.S.C. §151, et seq., herein called the Act. All parties have beenafforded full opportunity to appear, to introduce evi-dence, to examine and cross-examine witnesses, and tofile briefs. Based on the entire record, on the briefs filedon behalf of the parties, and on my observation of thedemeanor of the witnesses, I make the following:FINDINGS OF FACTThis case presents a single basic issue which if an-swered affirmatively, then poses three subsidiary issues.The principal issue is whether United Slate, Tile andComposition Roofers, Damp and Waterproof Workers'Association Local Union No. 66, herein called Respond-ent,linstituted a state civil action for abuse of processagainst Sierra Employer's Association, Inc., herein calledSierra, and its officers as a vehicle for retaliating againstSierra for having filed unfair labor practice charges withthe Board against Respondent. If the answer to that issueis affirmative, then the following issues are posed: wheth-er a representative of an employer is entitled to protec-tion under the Act for filing unfair labor practicecharges, whether it had been shown that the Board hasjurisdiction in this matter under Section 2(6) and (7) ofthe Act.I It is admitted that at all times material Respondent has been a labororganization within the meaning of Sec. 2(5) of the Act.603 DECISIONS OF NATIONAL LABOR RELATIONS BOARDSierra was incorporated in midsummer of 1978.2 Ste-phen Martin, its president, functions as a labor relationsconsultant for its clientele, as did his brother, Douglas,until March 1979. During 1978, Sierra represented be-tween 100 and 150 employers, some individually andsome as part of associations that retained Sierra to act astheir bargaining representative. Apparently, it is commonfor Sierra to have each employer or association which itrepresents sign an agreement providing that Sierra "willcounsel and represent the Employer in all the Employ-er's dealings with labor unions and with local, State, andFederal agencies and departments in matters pertainingto the wages, hours, and working conditions of the em-ployees of the Employer." The only limitation prescribedin the agreement on Sierra's authority is that neither itnor its representatives "shall be empowered to enter intoany contract purporting to impose any contractual orother obligation upon the Employer without the priorwritten authorization or consent of the Employer."During the summer, the San Joaquin Roofers Associa-tion, herein called the Association, retained Sierra to rep-resent it in negotiations with Respondent. At the time,the Association consisted of three employers: AcmeRoofing Company, Garcia Roofing, Inc., and Howard &Verrell Roofing Company. During these negotiations,which commenced in August, Sierra also representedStokes Roofing in negotiations with Respondent. Later,Sierra commenced negotiating with Respondent onbehalf of Cagle Roofing.3As negotiations progressed, Sierra filed several unfairlabor practice charges against Respondent with Region31 of the Board. Thus, on August 31, eight such chargeswere filed. Four of them, denominated Cases 31-CB-3047 through 31-CB-3050, alleged that Respondent vio-lated Section 8(b)(3) of the Act by a series of acts whichwere enumerated in the charges. Each of the fourcharges listed a different employer (Acme, Garcia,Howard & Verrell, and Stokes) as being the employer af-fected by the conduct alleged to be unlawful. This sameprocedure was followed by Sierra with respect to theother four charges, Cases 31-CC-1068 through 31-CC-1071, each of which alleged that Respondent violatedSection 8(b)(4)(i) and (ii)(A) of the Act by threatening,coercing, and intimidating "the employer and coerc[ing]employees in an attempt to force the employer to agreeto language prohibited by Sec. 8(e) of the Act as amend-ed." Stephen Martin testified that he had filed separatecharges on behalf of each employer to facilitate the Re-gional Office's investigation and because "the Union wasat this time, taking the position that we were maybe andmaybe not, involved in an actual multi-employer negotia-tion." This latter assertion was not disputed by Respond-ent. On September 7, the Regional Director for Region31 approved Sierra's request that all eight charges bewithdrawn. This request had been made, testified Ste-phen Martin, because Sierra had "felt at the time that bywithdrawing the charges, would be conducive to a betterbargaining atmosphere."' Unless otherwise stated, all dates occurred in 1978.3 By mutual agreement, Sierra's representation of the Association ter-minated in mid-September, but apparently Sierra continued to representCagle thereafter.Apparently this feeling had not been well-founded, foron September 8, Sierra filed a charge (Case 31-CB-3058)on behalf of Garcia Roofing Company, alleging that Re-spondent had "restrained, coerced and intimidated theemployees in violation of their rights under section 7 ofthe Act," thereby violating Section 8(b)(l)(A) of theAct. On September 13, Sierra, on behalf of Acme Roof-ing Company, filed the charge in Case 31-CC-1074, al-leging that Respondent had violated Section 8(b)(4)(i)and (ii)(A) of the Act in the same manner as alleged inthe similar charges filed on August 31. On September 19,the Regional Director approved a request to withdrawthe charge in Case 31-CB-3058, submitted, according toStephen Martin, because "the client wanted it with-drawn." On the following day, the Acting Regional Di-rector approved a withdrawal of the charge in Case 31-CC-1074. Stephen Martin testified that the request towithdraw this charge had been based on the RegionalOffice's advice that the Connell doctrine,4which hadbeen the theory on which the charges had been filed,was being reevaluated, with the result, testified Martin,that "[w]e really weren't getting any mileage out of this;it was just as convenient for us and more convenient forthe Region, for us to withdraw pending the decision, andthen if we found we still had a basis for it, we wouldproceed at that point."5Finally, on October 2, Sierra, this time on behalf ofCagle Roofing, filed four unfair labor practice charges(Cases 31-CB-3076, 31-CB-3078, 31-CB-3079, and 31-CC-1077) against Respondent. Briefly, these charges al-leged, collectively, that Respondent had "restrained andcoerced Cagle ...in the selection of its representa-tives"; had restrained and coerced employees in the exer-cise of their rights under Section 7 of the Act; had re-fused to meet to negotiate a collective-bargaining agree-ment; had engaged in concerted activity to force CagleRoofing to sign an agreement which it had not seen; andhad violated Section 8(b)(4)(i) and (ii)(A) in the samemanner as alleged in the previous charges regarding thatsection of the Act. On November 20 and 29, the Region-al Director approved requests to withdraw all of thesecharges. Douglas Martin, the Sierra official who hadfiled these four charges, testified that, although RegionalOffice personnel had told him that, at least some of themappeared meritorious, he had requested their withdrawalbecause he had not "want[ed] to drag the thing out anyfurther, and I was so instructed by my employer."So far as the record discloses, by November 2, all ofthe above-named employers had reached agreement withRespondent. On that date, Respondent filed a "Com-plaint for Damages; Abuse of Process and Alter Ego," inthe Superior Court of the State of California in and forthe county of Kern, against Sierra, Stephen and DouglasMartin, and Does One through Ten. That complaint al-leges that the defendants had,4 Connell Construction Co. v. Plumbers Local 100, 421 U.S. 616 (1975).s On November 13, the Board issued four decisions rejecting the inter-pretation of Connell which the General Counsel had been advancing. See,e.g., Carpenters Local 944 (Woelke d Romero Framing), 239 NLRB 241(1978).604 SLATE WORKERS LOCAL 66misused the process of the Federal National LaborRelations Board by filing numerous written chargesagainst [Respondent] which [Respondent] is in-formed and believes ...were false and known tobe false at the time made, or, which said chargeswere not known by Defendants, and each of them,to be false or true. This use of the process was notauthorized in the regular course of the proceeding.The complaint continues on to recite that the defendantshad engaged in this conduct with the ultimate purposesof gaining "an unfair advantage in collective bargainingin negotiations which were then in progress," of forcingRespondent "into entering a collective bargaining agree-ment which would have little or no legal effect," and of"destroy[ing] the very union itself." Based on these alle-gations, Respondent seeks $100,000 general damages,actual damages according to proof, $200,000 punitivedamages, litigation costs, and "such other and furtherrelief as the Court may deem just and proper."AnalysisThe threshhold issue presented here is whether Re-spondent filed its civil suit because of a reasonably basedbelief that Sierra had misused the Board's processes byfiling charges or, conversely, whether the civil suit hadbeen intended to retaliate against Sierra and the other de-fendents for having invoked the Board's processes. In re-solving the matter, certain policy considerations shouldbe kept in focus. First, inasmuch as the Board cannot ini-tiate its own proceedings, it is dependent on private par-ties to bring violations of the Act to its attention byfiling charges. This being the fact, there is a generalpolicy favoring the fullest possible freedom for personsto file charges. See discussion in NLRB v. Scrivener, 405U.S. 117, 121-122 (1972). Second, in order to implementthat policy, the Supreme Court has held that such accessmay not be interfered with by employers, Id., by labororganizations, NLRB v. Shipbuilders, 391 U.S. 418 (1968),or even by States. Nash v. Florida Industrial Commission,389 U.S. 235 (1967). Third, while it is a well-settled prin-ciple that the filing of a civil lawsuit is not a violation ofthe Act, there is an exception to that principle "wherethe civil lawsuit was brought in order to pursue an un-lawful objective." Power Systems, 239 NLRB 445 (1978),enforcement denied on factual rather than legal grounds,601 F.2d 936 (7th Cir. 1979). The filing of a civil lawsuitto retaliate for having filed unfair labor practice chargesis an unlawful object, for "civil actions for maliciousprosecution carry with them a potential for chilling em-ployee complaints to the Board ... ." Power Systems v.NLRB, 601 F.2d at 940. It is with these policy consider-ations in mind that Respondent's motivation must be ex-amined.In the final analysis, Respondent has produced no evi-dence that, as alleged in the civil complaint, Sierra'scharges had been false and had been intended as a vehi-cle for gaining an unfair advantage in negotiations, forforcing Respondent into a minimally effective collective-bargaining agreement, or for destroying Respondent.6Basically, Respondent's evidence consisted of no morethan testimony and an affidavit of contractors to theeffect that they had not specifically authorized Sierra tofile these charges and, further, that Sierra had not ex-plained completely to them why charges were to befiled. Yet, admittedly these contractors were not profi-cient in labor relations matters. That had been their pur-pose in retaining Sierra as their bargaining representa-tive. As set forth above, the agreements signed by con-tractors retaining Sierra as their representative specifical-ly authorize Sierra to act as their representative in deal-ings with Federal agencies and departments. In contrastto the restriction upon Sierra's authority to enter intobinding contracts, those agreements impose no restrictionon Sierra's ability to file charges with agencies, such asthe Board. Most of the charges filed between August 31and October 2 pertained to matters arising during the ne-gotiations which Sierra had been conducting as the rep-resentative of the contractors. In these circumstances, ithardly shows a malicious intent for Sierra to have filedthose charges without seeking specific permission of thecontractors and after only minimal discussion with them.Indeed, at no point did any of the contractors testify orstate that they had expressly prohibited Sierra from filingany of the charges against Respondent.?To the contrary,I I precluded the General Counsel from showing the reasonableness ofSierra's reasons for having filed these charges before Respondent present-ed evidence to support the allegations in its civil complaint. Presumably,a respondent filing such a complaint, if acting in good faith, possesses evi-dence to support its allegations. That being the case, it is logical to re-quire the production of such evidence before imposing the burden uponcharging parties of undergoing examination of their motives for havingfiled charges. This is no more than an application of the basic principlerequiring "that where the facts with regard to an issue lie peculiarly inthe knowledge of a party [here, the evidence supporting the allegations inthe civil complaint], that party has the burden of proving the issue," andof the equally fundamental policy of placing the risk of failure "upon theparty who contends that the more unusual event [here, the filing of mali-ciously motivated charges) has occurred." McCormick, on Evid., 2d ed.(1972). For, were the General Counsel obliged to initially produce evi-dence regarding the basis for charges previously filed, then those samewitnesses would have to be recalled and that same subject matter againcovered in light of the respondent's evidence. Should, as is the case here,a respondent fail to produce evidence sufficient to show that priorcharges had been filed maliciously and without probable cause, then theentire litigation of the collateral issue of the substance of those previouscharges proves to have been needless. Further the charging party hasbeen subjected to a wholly needless examination of his or her motive forhaving filed those charges-a process which, in itself, tends to act as aninherent deterrent to the filing of charges and, thus, is contrary to thegeneral policy favoring the fullest possible freedom to file charges.Indeed, where, as here, charges have been filed and withdrawn after con-sultation with Regional Office personnel, placing an initial burden on theGeneral Counsel to show the probable merit of those charges leaves thatpersonnel vulnerable to being called as witnesses to corroborate chargingparties or to explain their motives for what they said to charging par-ties-a process that ultimately proves needless should the respondent failto show any basis for its civil lawsuit. Thus, the better procedure tofollow is one which-like the procedure followed in cases involving al-leged misconduct while engaging in protected activity, see NLRB v.Burnup & Sims, 379 U.S. 21 (1964)--obliges the General Counsel to showonly that charges had been filed, requires the respondent to produce itsevidence of malevolent motivation for doing so, and only then places theburden upon the General Counsel to show, if possible, the probable causefor the allegations of those charges.There was testimony regarding contractor objections to the filing oftwo other charges by Sierra, Cases 31-CA-8357 and 31-CA-8358. alleg-Continued605 DECISIONS OF NATIONAL LABOR RELATIONS BOARDthey testified and stated that the Martins had told themof the possibility of filing charges against Respondentduring their discussions regarding the progress of negoti-ations, and Reford Clagg of Acme Roofing Companytestified that the Martins had expressed the opinion thatRespondent had been "violating some of our rights."Both Clagg and Ray McWatters of Howard & VerrellRoofing Company denied expressly that the Martins hadever said that they intended to file untrue, false, or in-valid charges against Respondent.8The fact that Sierra had filed a total of 14 chargesagainst Respondent during a 33-day period does not, ofitself, establish that those charges had been filed with amalicious motive in the circumstances of this case. Thesecharges arose from conduct occurring during the bar-gaining process. Bargaining is an ongoing process and if,in fact, Respondent had committed successive violationsof the Act during that process, it can hardly complainabout the number of charges filed against it. Moreover,to simply view the total number of charges, withoutcloser scrutiny, is deceiving. Over half of those charges,eight, had been filed on August 31. In reality, those eightcharges alleged but two violations of the Act: of Section8(bX3) and of Section 8(b)(4)(i) and (ii)(A). Because ofthe methodology used in assigning case numbers tocharges, it is not possible to combine allegations of viola-tions of those subdivisions of Section 8(b) of the Act intoa single charge. (See National Labor Relations Board,Casehandling Manual [Part One] Unfair Labor PracticeProceedings, Sec. 10014.) Consequently, Sierra had beenobliged to file separate charges involving these two sub-divisions of Section 8(b) of the Act. Moreover, StephenMartin's explanation as to why he had chosen to file sep-arate charges on behalf of each contractor was not illogi-cal and Respondent did not dispute his testimony that atthat time it had raised an issue as to whether there weretruly multiemployer negotiations in progess. Indeed, atno point did Respondent produce any evidence that thesubstance of any of the charges filed by Sierra had beenspecious and without any basis. To the contrary, asing violations of Sec. 8(aX1) and (2) of the Act by Acme Roofing Com-pany and by Howard & Verrell Roofing Company. These charges appar-ently were predicated upon Sierra's view of the best procedure to followwhen confronted with the possibility that supervisory personnel wereparticipating in union activities. See, e.g., Masonry Contractors Associationof Houston, Texas, 245 NLRB 893 (1979). While there might be bettermethods for proceeding with this type of problem, Sierra's decision tofile charges hardly can be deemed malicious. Moreover, at no point hasRespondent shown that these charges played any role in its civil lawsuitor in its decision to file that lawsuit.8 Clagg testified that Stephen Martin had linked the filing of chargesagainst Respondent with gaining "leverage" or an "advantage" over Re-spondent. However, he conceded that he did not recall the substance ofhis conversations with the Martins before and during negotiations. Fur-ther, Clagg testified that he possessed "[vIery little" understanding ofunfair labor practices. Thus, while a malevolent connotation could be in-ferred from that remark, it is equally inferrable that Martin had been re-ferring to the "leverage" or "advantage" that would naturally result ifthe effect of the charge was to compel Respondent to cease making un-lawful demands and negotiating in an unlawful manner. That, of course,would be perfectly proper "leverage" or "advantage" for Sierra to derivefrom the filing of charges. In light of the ambiguity of the remarks and ofClagg's imperfect recollection of what Stephen Martin had actually said,coupled with Clagg's lack of understanding of unfair labor practices, Ifind that no inference adverse to Sierra can be drawn from Stephen Mar-tin's use of the term "leverage" or "advantage" in connection with thefiling of charges against Respondent.stated above, the Connell theory had been fully viable atthe time that the 8(b)(4Xi) and (ii)(A) charges had beenfiled.Similarly, Douglas Martin's explanation that he hadfiled four separate charges on October 2 because he hadbelieved that there had been "four separate violations ofthe Act" is not illogical. In this regard, examination offormer Cagle Roofing Foreman Jim Huffs testimonytends to show that there had been a walkout of Cagle'spersonnel at some point during the negotiations. Thatevent could provide at least a not unreasonable basis forallegations that Section 8(b)(1)(A) and (B) and Section8(b)(3) of the Act had been violated, depending on thecircumstances. In sum, simply because 14 charges hadbeen filed against Respondent in a 33-day period doesnot suffice, in the circumstances of this case, to give riseto the inference that Sierra had done so without probablecause.Nor does the fact that Sierra chose to withdraw all ofthese charges. The Martins' explanations, describedabove, for submitting withdrawal requests were not il-logical and did not evidence a malevolent motivation forhaving filed them initially. At no point did Respondentproduce evidence that Sierra's purpose for withdrawingany of these charges had been based on a determinationby the Regional Office that they had been baseless, noras the quid pro quo for concessions by Respondent. Ac-cordingly, the fact that each of these charges, filed be-tween August 31 and October 3, had ultimately beenwithdrawn does not serve as a basis for inferring thatthey had been filed without probable cause for believingthat the Act had been violated by Respondent.Two added factors should be noted in appraising thelack of evidence to confirm Respondent's assertion thatSierra had been motivated by ulterior objectives in filingthese charges. First, at no point did Respondent produceany evidence regarding either the factors that had led tothe decision to institute civil proceedings or the delibera-tions that had led to that decision. In short, even thoughHuff alluded to a meeting of Respondent's members atwhich the decision had been made to file the suit, thereis no evidence showing that Respondent's purpose hadbeen based on the sincere conviction that Sierra hadbeen acting malevolently in filing charges, as opposed tobeing based upon a desire to punish Sierra for having in-voked the Board's processes and to teach Sierra whatwould happen if it did so in the future.Second, there is no evidence that would tend to sup-port Respondent's claim, made in its civil complaint, thatit had been damaged in the amount claimed by Sierra'scharges. This is not an insignificant factor for, seemingly,the only general and actual expenses that Respondentcould have incurred as a result of Sierra's charges wouldhave been its costs in participating in the investigation ofthem. Yet, section 10056.4 of the Casehandling Manual,supra, provides expressly that "[o]nly when the investiga-tion of the charging parties' evidence and pertinent leadspoint to a prima facie case should the charged party becontacted to provide evidence." If, therefore, Sierra'scharges had lacked merit, then Respondent would neverhave been contacted during the investigation and, so far606 SLATE WORKERS LOCAL 66as the record discloses, it would have incurred no ex-penses as a result of the investigations of those charges.But, if Respondent did incur expenses by virtue ofhaving to participate in the Regional Office's investiga-tion, then the Regional Office must have felt that the evi-dence established a prima facie case that Respondent hadviolated the Act. In that event, it can hardly be main-tained with any degree of persuasion that Sierra had filedthe charges without probable cause.That a person can be presumed to intend the naturaland forseeable consequences of his or her acts is hardly anovel principle. See, e.g., Radio Officers' Union v. NLRB,347 U.S. 17, 45 (1954), and cases cited therein. As statedabove, the potential of a civil suit for chilling complaintsto the Board has been recognized. Power Systems v.NLRB, supra. Here, Respondent has failed to show anybasis for the allegations made in the civil lawsuit whichit filed against Sierra on November 2. There is nothing inthe record that would provide a basis for inferring thatSierra had a practice of filing baseless charges. Cf. PowerSystems v. NLRB, supra. Therefore, in these circum-stances, it can only be inferred that there was no basisfor Respondent's lawsuit against Sierra and that Re-spondent commenced that civil action for the natural andforeseeable purposes of retaliating against Sierra forhaving filed charges and, further, of forestalling futurecharges filed against it by Sierra.Having reached that conclusion, the first subsidiaryquestion emerges: Does a violation of the Act occurwhere a civil lawsuit is directed against an employer'srepresentative, in contrast to being filed against employ-ees or their representative. It is plain that the protectionaccorded under the Act to those who file charges is notconfined only to employees within the meaning of Sec-tion 2(3) of the Act. "Congress has made it clear that itwishes all persons with information about such practicesto be completely free from coercion against reportingthem to the Board." (Emphasis supplied.) Nash v. FloridaIndustrial Commission, supra, 389 U.S. at 238.9Thus, theprotection of the Act has been accorded, for example, tosupervisors who have filed unfair labor practice charges,General Nutrition Center, 221 NLRB 850, 858-859 (1975),and to labor organizations who have done so. West PointPepperell, 200 NLRB 1031, 1039-40 (1972). Of course, itmight well be argued that the results in these situationshad a nexus with employees, who are specifically pro-tected by Section 8(a)(4) of the Act, in that the conductby nonemployees operated to benefit employees withinthe meaning of Section 2(3) of the Act. Here, of course,Sierra had been representing employers, not employees,when it had filed charges against Respondent. However,this argument loses its force when considered in light ofcertain other considerations.Section 1(b) of the Act sets forth as being amongthe purpose and policy of this Act, in order to pro-mote the full flow of commerce, to prescribe the le-9 Sec. 2(1) of the Act defines "person" as including specifically "legalrepresentatives." That the Court had been using the term in its technicaland precise sense under the Act is shown by the sentences which followthose quoted above, in which the Court cited employee protection underSec. 8(aX4) of the Act to illustrate the principle which it had enunciated.gitimate rights of both employees and employers intheir relations affecting commerce, to provide or-derly and peaceful procedures for preventing the in-terference by either with the legitimate rights of theother ...to define and proscribe practices on thepart of labor and management which affect com-merce and are inimical to the general welfare, andto protect the rights of the public in connectionwith labor disputes affecting commerce.The equations drawn in the foregoing quotation-"em-ployees and employers" and "labor and management"-make plain that the Act, as amended, is designed toaccord equal treatment to employees and employers inparallel situations. Thus, to protect the representatives ofone against civil lawsuits in certain situations, but not toprotect representatives of the other from that same con-duct would give rise to an inherent and needless imbal-ance. More important, to permit lawsuits intended todeter the filing of unfair labor practice charges whenfiled by employers and their representatives would ex-pressly contravene the policy of providing "orderly andpeaceful procedures for preventing the interference byeither with the legitimate rights of the other ...." Inthis regard, it must be noted that many of the unfairlabor practices proscribed by Section 8(b) of the Act areones which naturally tend to be the subject of complaintsby employers, rather than employees. Yet, employers areno less susceptible to the "potential for chilling ...complaints to the Board," Power Systems v. NLRB, oflawsuits for filing charges than are employees. Conse-quently, to hold that the Act does not protect employersand their representatives from lawsuits for filing charges,when similar suits would violate the Act if directedagainst employees and their representatives, would be tocreate a void where both the policy of the Act and ef-forts to enforce its specific provisions could be frustrat-ed. Such a state of affairs could hardly be conducive tothe prevention of practices "inimical to the general wel-fare" and to the protection of "the rights of the public inconnection with labor disputes affecting commerce."Before departing from the first subsidiary question, onefinal point is worth consideration: If the state courtaction is permitted to proceed, there is a very real possi-bility that the substance of Sierra's charges will end upbeing litigated in state court and, further, that the statecourt will be called upon to determine a standard of rea-sonableness for the filing of charges. Yet, both are areasin which the Board has been granted authority by Con-gress to make such determinations. Indeed, in light of theBoard's inability to initiate its own proceedings, thescope of the right to file charges is central to implemen-tation of the prohibitions embodied by Congress in theAct. Accordingly, when, as here, "the same controversymay be presented to the state court or the NLRB, itmust be presented to the Board." Sears, Roebuck & Co. v.San Diego County District Council of Carpenters, 436 U.S.180, 202 (1978).Here, Respondent could have invoked the Board'sprocesses to remedy purported conduct which it alleges,in its civil complaint, constituted an effort to gain anunfair advantage in negotiations, force it into a meaning-607 DECISIONS OF NATIONAL LABOR RELATIONS BOARDless agreement and to destroy Respondent. Respondentcould have filed its own charge alleging that Sierra hadbeen violating Section 8(a)(5) of the Act by using thetechnique of filing charges to impede bargaining. Instead,it chose to bypass the Board and to institute a proceed-ing in another forum, even though issues of substantivelaw and procedure under the Act were central to a de-termination of its lawsuit. This it may not do. Id.Therefore, I find that employers and their representa-tives are entitled to the Act's protection where civil suitsare filed against them in retaliation for their having filedunfair labor practice charges with the Board. However,this does not end the matter. In the instant case, the Gen-eral Counsel has selected Section 8(b)(1)(A), which pro-vides protection only to employees, as the subdivision ofSection 8(b) of the Act that has assertedly been violatedby Respondent's conduct. Since Section 8(b)(1)(A) spe-cifically provides protection from restraint and coerciononly to employees, Respondent argues, in essence, that itis inapplicable to situations, such as the instant case,where a labor organization filed a retaliatory and base-less abuse of process civil lawsuit against an employer'srepresentative. That is, that in circumstances, such asthose presented in the instant case, the appropriate sub-section of the Act that is violated by Respondent's con-duct should be Section 8(b)(1)(B), which prohibits inter-ference with an employer's selection of its bargainingrepresentative, or even Section 8(b)(3), which arguablywould apply where a labor organization seeks to retaliateagainst an employer's representative who has sought theprotection of the Act from unlawful bargaining proposalsand conduct by a labor organization. While such an ar-gument appears logical at first blush, its apparent logicloses force when the problem is examined in light of fourother considerations essential to the overall policy ofmaximizing the right of employers and their representa-tives to file charges.First, as set forth infra, it is general policy to favor thefullest possible freedom for persons to file charges withthe Board. NLRB v. Scrivener, supra. Accordingly, anyemployer or its representative who files a charge shouldreceive the protection necessary to exercise the fullestpossible freedom to file charges. Yet, to rely on Section8(bX3) of the Act to protect that freedom would be tolimit the protection of employers and their representa-tives to charges arising from bargaining situations. Forexample, relying on Section 8(b)(3) of the Act would notsuffice to provide protection to the representative of anemployer which has no bargaining relationship with alabor organization that has made that employer thetarget of unlawful secondary activity in violation of Sec-tion 8(b)(4XB) of the Act, consequently, to rely on Sec-tion 8(b)(3) of the Act as the basis for providing produc-tion to employers and their representatives would resultin somewhat less than full protection for their freedom tofile charges, contrary to the Supreme Court's expressmandate.Nor would reliance on Section 8(b)(l)(B) of the Actprovide that protection. For, while that subsection ofSection 8(b) of the Act might well be interpreted toextend protection to employers' representatives, it wouldnot extend similar protection to employers who choosenot to be represented and who choose to file their owncharges. Consequently, to provide protection only underSection 8(b)(l)(B) of the Act would result in a situationwhere only representatives of employers, but not em-ployers themselves, would enjoy the fullest freedom tofile charges with the Board. Thus, while other subdivi-sions of Section 8(b) of the Act might apply to certainpersons filing certain types of charges, Section 8(b)(1)(A)of the Act is the only subsection of Section 8(b) of theAct that is susceptible to providing the most completeprotection for all persons who file charges-that is, forprotecting "all persons with information about such prac-tices to be completely free from coercion against report-ing them to the Board." Nash v. Florida Industrial Com-mission, supra, 389 U.S. at 238.The second consideration is that the employees of theemployers represented by Sierra are members of the gen-eral public whose welfare, as set forth in Section 1(b) ofthe Act, is promoted by the effective implementation ofthe provisions of the Act. Indeed, as set forth above,they are one of the two groups which are singled out bySection l(b) of the Act as the specific beneficiaries of theAct's various provisions. Consequently, to the extent thata labor organization is able to restrain or coerce personsfrom exercising the fullest freedom to file charges, it isable to frustrate implementation of the Act, thereby im-pairing the operation of the Act, as set forth by Con-gress, to the detriment of employees-both qua employeeas defined by Section 2(3) of the Act and qua membersof the general public.Third, the proscriptions of the Act are part of nationallabor policy. As such, they are matters of concern to em-ployees in the same fashion as unemployment compensa-tion claims, see Self Cycle & Marine Distributor Co, 237NLRB 75 (1978), as workmen's compensation benefits,Krispy Kreme Doughnut Corp., 245 NLRB 1053 (1979),and, indeed, as enforcement of state safety regulations.Alleluia Cushion Co., 221 NLRB 999 (1975). In fact, evenbeyond their general interest in effective implementationof the provisions of the Act, employees would have aneven greater interest in Respondent's lawsuit againstSierra. For, like Sierra, employees might entertainthoughts of filing charges against Respondent. However,further prosecution of Respondent's lawsuit for abuse ofprocess, even if unsuccessful in the end, would tend todeter employees from filing charges inasmuch as itwould tend to cause them to fear that they, also, mightbecome the target of such a suit which, even if unsuc-cessful, would cause them to incur "immediate expenseby having to retain private legal counsel to defend ...against the Respondent's lawsuit." Power Systems, supra.Consequently, the direct effect of Respondent's lawsuitfor abuse of process would be to deter employees fromexercising the fullest possible freedom to file chargeswith the Board.Finally, the subject matter of Sierra's charges againstRespondent did involve matters having a direct bearingon employees of the contractors whom Sierra had repre-sented. For, the charges arose as a result of negotiationsfor a collective-bargaining agreement. That agreement,once negotiated, would establish the terms and condi-608 SLATE WORKERS LOCAL 66tions of employment under which those employeeswould be working. To the extent that Respondent's con-duct occasioned delay in reaching agreement, those em-ployees would suffer a concomitant delay in deriving thebenefits of newly negotiated terms and conditions of em-ployment. To the extent that Respondent was able toobtain agreement to provisions proscribed by the Act,those employees would be compelled to work under un-lawful terms of employment. To the extent that Re-spondent led the employees into activity which was pro-hibited by the Act, those employees ran the risk of beingterminated due to participation in activity not protectedby the Act. In sum, the subject matter of the chargesfiled by Sierra had a direct relationship to the terms andconditions of employment of employees employed by thecontractors and, accordingly, correction of Respondent'sconduct would have operated to the benefit of those em-ployees. There was, consequently, a direct relationshipbetween Sierra's charges and the employees of the con-tractors represented by Sierra.In sum, a civil lawsuit for abuse of process has a po-tential for chilling complaints to the Board where, ashere, it is filed to retaliate against charging parties forhaving filed unfair labor practice charges and to deterthem from filing such charges in the future. Legal repre-sentatives are "persons," under Section 2(1) of the Act,entitled to file charges. National Maritime Union of Amer-ica, 245 NLRB 149 (1979). Accordingly, they are amongthose whose right to file charges, "the Board is chargedwith protecting." NLRB v. Horn & Hardart Co., 439F.2d 674, 678 (2d Cir. 1971). Therefore, where an em-ployer's legal representative has become the target of aretaliatory lawsuit for having filed charges with theBoard against a labor organization, the public interest inhaving the fullest possible freedom to file charges andthe employees' interests in effective enforcement of theAct and in being free from the effects, direct and indi-rect, of unlawful conduct by labor organizations warrantthe conclusion that the labor organization filing that suitviolates Section 8(b)(1)(A) of the Act. I find that thissubsection of the Act was violated by Respondent's civillawsuit in the instant case.This, then, leaves the question of whether Respond-ent's unlawful conduct affects commerce within themeaning of Section 2(6) and (7) of the Act. During 1978,Sierra represented at least one employer which conduct-ed operations in another State. In the course of the rep-resentation, Sierra's representatives journeyed from Cali-fornia to the State of Kansas. In fact, once there, Sierrahad occasion to file unfair labor practice charges withRegion 17 of the Board in Kansas City, Kansas, due toconduct arising during the course of the underlying dis-pute between that employer and its employees' represent-ative. Moreover, though less than artfully proved, StokesRoofing-one of the employers represented by Sierraduring the August to October negotiations with Re-spondent and one of the employers on whose behalfSierra filed charges that have become the subject of Re-spondent's civil lawsuit-is a sole proprietorship, engagesin nonretail operations, and during 1978 received inexcess of $50,000 of red cedar shakes which originated inCanada and in the States of Washington and Oregon.Indeed, a single truckload of those shakes is worthalmost $10,000 and during December, alone, StokesRoofing purchased at least $40,000 of shakes whichoriginated in the States of Washington and Oregon. Con-sequently, the operations of Stokes Roofing, alone, suf-fice to satisfy the Board's discretionary inflow standardfor asserting jurisdiction. Siemons Mailing Service, 122NLRB 81, 85 (1958); Iron Workers Local I (Duane Ma-jeske d/b/a Colt Construction Co.), 245 NLRB 132 (1979).THE EFFECT OF THE UNFAIR LABOR PRACTICESUPON COMMERCEThe activities of Respondent, set forth above, occur-ring in connection with the operations of Sierra and em-ployers represented by Sierra, described above, have aclose, intimate, and substantial relationship to trade, traf-fic, and commerce among the several States and tend tolead and have led to labor disputes burdening and ob-structing commerce and the free flow of commerce.CONCLUSIONS OF LAW1. Sierra Employers Association, Inc., is the agent ofemployers engaged in commerce and in operations af-fecting commerce within the meaning of Section 2(2),(6), and (7) of the Act.2. United Slate, tile and Composition Roofers, Dampand Waterproof Workers' Association Local Union No.66 is a labor organization within the meaning of Section2(5) of the Act.3. By filing a "Complaint for Damages; Abuse ofProcess and Alter Ego" in the Superior Court of theState of California in and for the county of Kern as ameans of retaliating against and deterring Sierra Employ-er Association, In:., from filing unfair labor practicecharges with the Board, maliciously and without proba-ble cause for alleging that Sierra Employers Association,Inc., had intended to deliberately cause injury by filingthose charges, United Slate, Tile and Composition Roof-ers, Damp and Waterproof Workers' Association LocalUnion No. 66 has violated Section 8(b)(l)(A) of the Act.4. The aforesaid unfair labor practices affect commercewithin the meaning of Section 2(6) and (7) of the Act.THE REMEDYHaving found that United Slate, Tile and CompositionRoofers, Damp and Waterproof Workers' AssociationLocal Union No. 66 has engaged in, and is engaging in,unfair labor practices within the meaning of Section8(b)(1)(A) of the Act, I shall recommend that it be or-dered to cease and desist therefrom and to take certainaffirmative action designed to effectuate the policies ofthe Act.With respect to the latter, United Slate, Tile and Com-position Roofers, Damp and Waterproof Workers' Asso-ciation Local Union No. 66 shall be ordered to cease anddesist from prosecuting its complaint against Sierra Em-ployers Association, Inc., and the other named defend-ants in that complaint and shall be ordered to withdrawthe complaint which it filed. In addition, in order toplace Sierra Employers Association, Inc., in the positionit would have been absent these unfair labor practices,609 DECISIONS OF NATIONAL LABOR RELATIONS BOARDUnited Slate, Tile and Composition Roofers, Damp andWaterproof Workers' Association Local Union No. 66shall be ordered to make Sierra Employers Association,Inc. and the other defendants in that action whole for alllegal expenses incurred in the defense of that lawsuit. °[Recommended Order omitted from publication.]Io Power Systems supra.610